IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60737
                         Summary Calendar


EZZAT E MAJD POUR

          Plaintiff - Appellant

     v.

JAMES WILSON; MIKE MOORE; R B FLOWERS; SHEA LEATHERNMAN; E M
HOOD, JR.; BARBARA T JEPSON; NICHOLAS HOWARD; TUNICA HOSPITAL
INC; EDWIN ORR; BILLY RUSSELL; PARIS PRINCE; JAMES E DANIEL;
LARRY BLACK; JEAN BLACK; BLACK & MARLOW INCORPORATION; NORTH
MISSISSIPPI HEALTH CARE CORP, Administration and Board Members;
THOMAS E STEVENS; JOSEPH JOHNSON; FRANK MORGAN; STAN INGRAM;
GEORGE C HAMILTON, JR; BRUCE C ATKINSON; ARTHUR A DERRICK;
ANTHONY BRADSHAW; W W WALLEY; ROBERT B TOWNS; WALTER H ROSE; JOHN
R SHELL; RODRIGO GALVEZ; WILLIAM MARTIN WOOD; MISSISSIPPI MEDICAL
BOARD, and Members; DAN FITZPATRICK; HARLAN HOSPITAL BOARD
MEMBERS; ROBERT BONNER; UNKNOWN MILLER, Agent; CHARLES R JENKINS;
PAUL R MOORE, SR; ALBERT L MEENA

          Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:99-CV-869-WS
                       --------------------
                           June 22, 2001

Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Appellant Ezzat E. Majd Pour, M.D. (Pour) filed this action

against numerous defendants, seeking monetary damages and

injunctive relief on claims of conspiracy to commit and

commission of hate crimes, invasion of privacy, libel, slander,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60737
                                -2-

and murder.   The district court dismissed the action with

prejudice on grounds of res judicata and claim preclusion.   The

district court also enjoined Pour from filing any other papers in

that court without prior leave of court.   We AFFIRM,

substantially for the reasons stated in the district court’s

memorandum opinion, Pour v. Moore, No. 3:99-CV-869WS (S.D. Miss.

Aug. 31, 2000)(unpublished).

     IT IS FURTHER ORDERED that the requests of appellees Orr,

Hamilton, Wood, and Howard for this court to broaden the district

court’s injunction are DENIED.

     IT IS FURTHER ORDERED that Pour’s motions to strike appellee

Orr’s brief, to file an amended reply brief to Orr’s brief, and

to file a motion as a supplement to Pour’s own reply brief, are

DENIED.

     AFFIRMED; MOTIONS DENIED.